Citation Nr: 0722613	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  02-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military duty from March 1985 to March 
1995 with service in Southwest Asia and 11 months of prior 
active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Montgomery, 
Alabama, Regional office (RO) of the Department of Veterans' 
Affairs (VA).

The veteran's claim for an increase was received on September 
2, 2000.  Her lumbar strain was rated as 10 percent disabling 
at that time.  A September 2001 rating decision denied an 
increased evaluation.  She subsequently perfected an appeal.  
Following a July 2002 RO hearing, an August 2002 rating 
decision increased the evaluation to 20 percent, effective 
the date that the claim was received.  As this was not the 
highest rating available, the claim for an increase remained 
on appeal.  

The case was previously before the Board, in July 2004, when 
it was remanded for medical records and an orthopedic 
examination.  The veteran was asked to identify any relevant 
care providers but did not do so.  She was afforded a VA 
orthopedic examination in July 2004.  The Board found the 
examination of the back to be inadequate and remanded the 
matter in December 2006.  An adequate spine examination was 
obtained and the Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

The service-connected lumbar strain is manifested by a 
moderate limitation of motion, with painless flexion to 50 
degrees and a combined range of motion of 230 degrees.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5295 (2003) and 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2003 and updated in March 
2004, July 2004, and December 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  

The veteran was not instructed to submit any evidence in her 
possession that pertained to her claim; however, the notice 
letters repeatedly notified her of the need for supporting 
evidence and that it was ultimately her responsibility to 
support her claim.  A reasonable person would have understood 
the necessity to submit any evidence to support her claim.  

Although the notices were delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in March 2007, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of her claim 
and the late notice did not affect the essential fairness of 
the decision. 

The notice required for claims of service connection in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was 
provided in December 2006.  Because the claim is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claim, and all 
required medical opinions have been sought.

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

The rating criteria changed during the course of the appeal.  
Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

The old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

Discussion of Evidence

The file includes VA clinical records; however, these will 
not be discussed in detail because they do not provide 
information for rating the disability.  

The veteran's back was examined by VA in November 2000.  She 
gave a history of a back injury while lifting batteries in 
service.  On physical examination, motion stopped when pain 
began.  There was objective evidence of painful motion, 
spasm, weakness, and tenderness.  There were no postural 
abnormalities.  Back musculature was satisfactory.  Deep 
tendon reflexes were hypoactive and equal.  The examiner 
reported that flexion to the right was 38 degrees and should 
be 50 degrees; flexion to the left was 26 degrees and should 
be 50 degrees; forward flexion was 78 degrees and should be 
90 degrees; and backward extension was 36 degrees and should 
be 30 degrees.  The diagnosis was arthralgia, lumbosacral 
spine, with no loss of function due to pain.  

This report shows that the effects of pain were considered in 
accordance with 38 C.F.R. §§ 4.40 and 4.45, as well as 
DeLuca.  Considering the findings under the rating criteria 
in effect at the time, the 20 percent rating assigned 
contemplates pain on motion, muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in 
standing position.  The examination findings meet these 
criteria for a 20 percent rating.  The next higher rating was 
40 percent, which required a severe disability with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).  The examination findings do not 
show that any of these requirements for a 40 percent rating 
are met.  In fact, the motion shown on the examination 
provides evidence that the disability does not approximate 
the criteria for a 40 percent evaluation.  

In July 2002, the veteran gave sworn testimony at an RO 
hearing.  She described her symptoms in detail.  She reported 
back spasms.  She said they would occur whenever she sat or 
walked too long and last for about a minute.  Then she would 
go on and try to stretch or pull her back.  She said she was 
unable to bend a lot.  She testified that she felt a knot in 
her back, constantly.  She also told of difficulty lifting.  

The report of the July 2004 VA orthopedic examination shows 
the claims folder was reviewed.  The veteran reported that 
her spine ached most all the time.  She had increased pain 
with prolonged standing or sitting.  She had flare-ups once a 
week, which lasted for several seconds.  Bending and lifting 
increased her pain.  

On examination, straight leg raising went to 90 degrees, 
bilaterally.  Flexion was 90 degrees, extension was 40 
degrees, right lateral bending was 40 degrees, left lateral 
bending was 30 degrees, left lateral rotation was 60 degrees, 
and right lateral rotation was 50 degrees.  The veteran 
appeared to have left hemihypesthesia with no loss of 
sensation in any dermatome distribution.  The major muscle 
groups of the lower extremities were grade 5 with no signs of 
atrophy.  Ankle jerks were 1+ to 2+, bilaterally.  Knee jerks 
were 0 to 1+, bilaterally.  There was tenderness over the 
lumbosacral region but no spasm in the paraspinal 
musculature.  There was a mildly positive hip extension test, 
bilaterally.  No redness or heat was present.  Spinal curves 
were normal.  There was normal and symmetrical motion.  Gait 
was normal.  There appeared to be a moderate loss of motion 
after repetitive motion due to fatigue, pain and lack of 
endurance.  No incoordination was noted.  X-rays revealed 
moderately advanced degenerative disc disease at the L5-S1 
level.  

The diagnosis was degenerative disc disease, L5-S1.  The 
examiner commented that he found a moderate to moderately 
severe disability of the lumbosacral spine secondary to 
degenerative disc disease at the L5-S1 level, with no signs 
of any nerve root compression.  There was also an increased 
loss of motion following repetitive motion.  Although not 
noted at the time of examination, spasm of the paraspinal 
musculature of the back might accompany the condition and 
become more evident clinically during a flare-up.  

As the Board pointed out in its previous remand the ranges of 
motion are essentially normal and not consistent with the 
examiner's comment that he found a moderate to moderately 
severe disability of the lumbosacral spine.  Moreover, while 
there was a discussion of fatigue, pain, lack of endurance, 
and flare-ups, there was no attempt to quantify these 
factors, as required in DeLuca.  

For our current inquiry, the Board notes that the July 2004 
examination did not produce any evidence that would support a 
higher rating.   Looking to the old criteria, the findings do 
not approximate the criteria for the next higher, 40 percent, 
rating.  The examiner characterized the disability as 
moderate to moderately severe, not as a severe disability 
required for the 40 percent rating.  There was no evidence of 
listing of whole spine to opposite side or positive 
Goldthwaite's sign.  The normal forward flexion to 90 degrees 
contraindicated a marked level of limitation of forward 
bending in a standing position.  Lateral motion was at least 
the normal 30 degrees or more; there was no loss of lateral 
motion.  There was no abnormal mobility on forced motion.  
The osteoarthritic changes themselves would not support the 
40 percent evaluation.  Turning to the new criteria the Board 
finds that the ranges of motion demonstrated in July 2004 do 
not approximate the restriction of forward flexion of the 
thoracolumbar spine to 30 degrees or less as required for the 
40 percent rating.  Neither is there any evidence of 
ankylosis, which could support a higher rating.  There is 
simply nothing in the July 2004 VA examination which would 
support a rating in excess of 20 percent.  

Turning to the recent January 2007 VA examination, it is 
noted that the claims folder was reviewed.  The veteran 
complained of constant low back pain, in the center of her 
low back, which felt like a knot.  She did not take daily 
medication, but stretched her back every day.  Back pain 
flared-up 2-3 times a week, usually after sitting or standing 
more than usual.  Aleve helped flare-ups.  She did not report 
additional limitation with flare-ups.  She did not report 
associated symptoms with her back pain.  She could walk 
without assistive devices and did not use a brace for her 
back.  She could regularly walk two miles.  

On physical examination, no muscle spasm was noted in the low 
back.  Forward flexion was to 50 degrees and she complained 
of dull pain that persisted to 90 degrees.  Extension went to 
20 degrees with sharp pain radiating down the back of her 
left thigh in an S1 distribution.  Lateral flexion went to 30 
degrees on the left and right, without pain.  Lateral 
rotation went to 30 degrees on the left with pain radiating 
down her left leg in an S1 distribution.  Lateral rotation to 
the right was 30 degrees without pain.  No additional 
limitation was seen with repetitive motion.  Reflexes were 
normal.  There was no foot drop.  Gait was normal.  She had 
good strength in both lower legs.  X-rays studies of the 
lumbar spine showed narrowing at L5-S1 with spurring, and was 
otherwise normal.  The diagnosis was a moderate chronic 
lumbar strain.  

This examination report shows that the DeLuca factors were 
considered.  The complaints and findings are consistent with 
the old criteria for a 20 percent rating and do not show that 
the veteran has the manifestations needed for a 40 percent 
rating.  Specifically, the examiner characterized it as a 
moderate rather than a severe disability.  There is no 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, loss of lateral motion with 
osteoarthritic changes, or abnormal mobility on forced 
motion.  The X-ray findings are not sufficient to support a 
higher rating.  While there is some limitation of forward 
bending in a standing position, it is not of a marked degree.  
Looking to the new criteria, the limitation of forward 
flexion to 50 degrees falls solidly within the criteria for 
the current 20 percent evaluation.  It does not approximate 
the restriction to 30 degrees or less required for a 40 
percent rating and the range of motion shows that ankylosis 
is not present.  

While the veteran may feel that her service-connected back 
disability warrants a higher rating, the objective findings 
of the trained medical personnel are significantly more 
probative in determining the extent of the disability and 
whether it meets the requirements for a higher rating.  Here, 
the medical evidence repeatedly supports the current 20 
percent rating and shows by a preponderance of evidence that 
the disability does not exceed those criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
March 2007), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

A disability rating in excess of 20 percent for a lumbar 
strain is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


